[Cite as State v. Sanders, 2014-Ohio-5115.]


STATE OF OHIO                     )                 IN THE COURT OF APPEALS
                                  )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                       C.A. No.       27189

        Appellee

        v.                                          APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
LATARRIS LAMONT SANDERS                             COURT OF COMMON PLEAS
                                                    COUNTY OF SUMMIT, OHIO
        Appellant                                   CASE No.   CR 11 03 0796(A)

                                 DECISION AND JOURNAL ENTRY

Dated: November 19, 2014



        WHITMORE, Judge.

        {¶1}     Appellant, Latarris Lamont Sanders, appeals from the judgment of the Summit

County Court of Common Pleas, denying his motion for resentencing. This Court affirms.

                                                I

        {¶2}     In March 2012, Sanders pleaded no contest to: (1) trafficking in heroin, (2)

possession of cocaine, (3) having weapons while under disability, (4) driving under suspension,

and (5) child endangering. The court found Sanders guilty and dismissed the remaining charges

at the request of the State. The court merged the two counts of child endangering and sentenced

Sanders to a total of eight years in prison. Sanders appealed. State v. Sanders, 9th Dist. Summit

No. 26396, 2013-Ohio-2672. On appeal, Sanders raised three issues related to the trial court’s

denial of his motion to suppress. Id. at ¶ 2, 3, 9. This Court overruled his assignments of error

and affirmed his convictions. Id. at ¶ 14.
                                                  2


          {¶3}   In November 2013, Sanders, acting pro se, filed a motion for resentencing. The

court denied his request, and Sanders now appeals and raises two assignments of error for our

review.

                                                  II

                                 Assignment of Error Number One

          THE TRIAL COURT RENDERED A VOID SENTENCE WHEN IT FAILED
          TO MAKE THE REQUIRED FINDINGS PURSUANT TO R.C. 2929.14 OF
          THE OHIO REVISED CODE PRIOR TO THE IMPOSITION OF
          CONSECUTIVE SENTENCES[.]

          {¶4}   In his first assignment of error, Sanders argues that his sentence is void because

the court failed to make the required statutory findings when imposing his consecutive sentences.

          {¶5}   In general, “[a] void sentence is one that a court imposes despite lacking subject-

matter jurisdiction or the authority to act.” State v. Payne, 114 Ohio St.3d 502, 2007-Ohio-4642,

¶ 27. The Ohio Supreme Court has declined to find sentences void based on the court’s failure to

comply with certain sentencing statutes, including the consecutive sentencing statute. See State

v. Holdcroft, 137 Ohio St.3d 526, 2013-Ohio-5014, ¶ 8 (challenges to consecutive sentences

must be brought on direct appeal). See also State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-

3177.

          {¶6}   Because the trial court’s alleged failure to comply with the consecutive sentencing

statute does not render Sanders’ sentence void, res judicata applies. See State v. Burden, 9th

Dist. Summit No. 27298, 2014-Ohio-4456, ¶ 5-6. “The doctrine of res judicata prevents repeated

attacks on a final judgment and applies to all issues that were or might have been previously

litigated.” (Internal quotations and citation omitted.) State v. Lowe, 9th Dist. Summit No.

27199, 2014-Ohio-1817, ¶ 6. Sanders could have challenged the trial court’s compliance with
                                                3


the consecutive sentencing statute in his direct appeal. Therefore, his argument is barred by res

judicata.

       {¶7}   Sanders’ first assignment of error is overruled.

                               Assignment of Error Number Two

       THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT
       FAILED TO MERGE APPELLANT’S CONVICTIONS FOR PURPOSES OF
       SENTENCING IN VIOLATION OF U.S.C.A. CONST. AMEND. 5, AND R.C.
       2941.25 OF THE OHIO REVISED CODE[.]

       {¶8}   In his second assignment of error, Sanders argues that the court erred in failing to

merge his convictions because they were allied offenses of similar import.

       {¶9}   “This Court has held that a trial court’s failure to merge allied offenses does not

result in a void sentence.” State v. Jones, 9th Dist. Summit No. 26854, 2013-Ohio-3710, ¶ 7,

citing State v. Abuhilwa, 9th Dist. Summit No. 25300, 2010-Ohio-5997, ¶ 8. Because Sanders’

sentence is not void and he could have raised his argument in his direct appeal, it is now barred

by the doctrine of res judicata. See Jones at ¶ 7-8. Sanders’ second assignment of error is

overruled.


                                               III

       {¶10} Sanders’ assignments of error are overruled. The judgment of the Summit County

Court of Common Pleas is affirmed.


                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.
                                                 4


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     BETH WHITMORE
                                                     FOR THE COURT



HENSAL, P. J.
CARR, J.
CONCUR.


APPEARANCES:

LATARRIS LAMONT SANDERS, pro se, Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.